DETAILED ACTION
Claims 1-12 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on February 11, 2022 requesting entry of the February 3, 2022 After-Final Amendment submission has been entered.
Claims 1-12 remain pending and are amended. 
Applicant’s arguments, filed February 3, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his original election with traverse of the invention of Group I (claims 1-4), directed to a mitoriboscin compound of the recited structural formula of instant claim 1, and the election of the compound 24/F9, also known as (4S)-1-[(2-benzyloxy-5-tert-butyl-phenyl)methyl]-5-(4-methylpiperazin-1-yl)azepan-4-ol, which has the chemical structure 
    PNG
    media_image1.png
    207
    212
    media_image1.png
    Greyscale
, 
	Applicant was further informed at p.3 of the July 14, 2021 non-final Office Action that the originally elected species of compound 24/F9 (also known as (4S)-1-[(benzyloxy-5-tert-butyl-phenyl)methyl]-5-(4-methylpiperazin-1-yl)azepan-4-ol) as provided for in claim 2 was free of the prior art considered within the executed search of such species as limited by the effective filing date of such claim as determined therein. At such time, Applicant was advised that examination of generic claim 1 was extended to include species of the recited formula of claim 1 in which each of R1-R3 was hydrogen, and rejections were set forth therein as pertaining to Applicant’s originally elected species of (4S)-1-[(benzyloxy-5-tert-butyl-phenyl)methyl]-5-(4-methylpiperazin-1-yl)azepan-4-ol (applicable to claims 5-6 and 9-10 only), as well as the additional species of generic claim 1 only in which R1 is hydrogen, R2 is hydrogen, and R3 is hydrogen.
	In response to Applicant’s proffered amendments to claims 1, 5 and 9 filed October 18, 2021, Applicant was advised at p.3 of the subsequent January 21, 2022 final Office Action that the amendment of claims 1, 5 and 9 to require “wherein at least one R1, R2, and R3 is not hydrogen” necessitated further extending examination to (i) in claim 1, species of the recited formula in which R1 is hydrogen, R2 is chlorine, and R3 is hydrogen (i.e., the compound (2-benzyloxy)-5-chloro-aniline), and (ii) in claims 1, 5 and 9, species of the recited formula in which R1 is heteroarene (specifically, 4-quinoline), R2 is hydrogen, and R3 is hydrogen (i.e., the compound N-[4-(benzyloxy)phenyl]quinoline-4-amine).
	Applicant now amends claims 1, 5 and 9 to specifically exclude embodiments of the generic structure of claims 1, 5 and 9 in which R1 is hydrogen or a quinoline group, thereby obviating the previously set forth rejections applied in the January 21, 2022 final Office Action. However, for the reasons set forth below, the proffered amendments of February 3, 2022 entered with the Request for Continued Examination of the same date introduce new matter into the claims, thereby removing 
	For these reasons, Applicant’s claims 1-2, 5-6 and 9-10 remain examined insofar as they read on Applicant’s originally elected species of (4S)-1-[(benzyloxy-5-tert-butyl-phenyl)methyl]-5-(4-methylpiperazin-1-yl)azepan-4-ol.
	Accordingly, instant claims 1-2, 5-6 and 9-10 are presently under examination and are examined on the merits infra. Instant claims 3-4, 7-8 and 11-12 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.

Status of Rejections Set Forth in the January 21, 2022 Final Office Action
	In reply to the rejections of claims 1-2, 5-6 and 9-10 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.5-7 of the previous Office Action dated January 21, 2022, Applicant now amends (i) claims 2, 6 and 10 to recite “wherein the compound is” in place of the phrase “wherein the compound comprises”; (ii) claims 1, 5 and 9 to remove the phrase “one or more mitochondrial targeting signals”; (iii) claim 5 to specify that the administration is performed in “a cancer patient”; and (iv) claim 9 to specify that the administration is performed in “a patient having a microbial infection”. Accordingly, the rejections are each now hereby withdrawn.
	In reply to the rejection of claim 1 under 35 U.S.C. §102(a)(1) as being anticipated by Giblin et al. (U.S. Patent Application Publication No. 2008/0275053 A1; 2008), as set forth at p.7-8 of the previous Office Action dated January 21, 2022, Applicant now amends claim 1 to specify that R1 is not hydrogen. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of claims 1, 5 and 9 under 35 U.S.C. §102(a)(1) as being anticipated by Simpson et al. (U.S. Patent Application Publication No. 2015/0361077 A1; 2015), as set forth at p.8-10 of 
	
Objection to the Claims (New Grounds of Objection)
	Claim 1 is objected to for reciting the term “and” twice in the phrase “and and wherein R1 is not hydrogen or a quinoline”, which is redundant. Appropriate correction is required. 
	Applicant may wish to consider amending the claim to recite ---and wherein R1 is not hydrogen or a quinoline--- to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection set forth infra.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1, 5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitation defining the instantly claimed mitoriboscin compounds “wherein R1 is not hydrogen or a quinoline” (claims 1, 5, 9).

Relevant disclosures was found at p.14, para.[0035] of the as-filed specification, which discloses Applicant’s instantly claimed mitoriboscins of the recited general formula of claims 1, 5 and 9, further stating that “each of R1-R3 may be the same or different and is selected from”, e.g., hydrogen, or monocyclic or polycyclic arene, heteroarenes, among others. Similar disclosure can be found in originally filed claims 1, 5 and 9 of the October 31, 2019 claim listing.
The originally filed disclosure and claims fails to reveal adequate written support for Applicant’s newly presented narrowing amendment to instant claims 1, 5 and 9, which excludes hydrogen or “a quinoline” from the options for R1. At best, Applicant’s originally filed disclosure and claims describes the option for each R1-R3 to be hydrogen, thereby providing implicit written support to now exclude hydrogen from the suitable options available for R1. The generic disclosure, however, of “monocyclic or polycyclic arene” or “heteroarenes” as a general class of possible substitutions for each of R1-R3 fails to provide sufficient written support to now specifically carve out an exclusion for “a quinoline” group as the substitution for R1, as newly recited in instant claims 1, 5 and 9. This concept, then, newly introduced into claims 1, 5 and 9 constitutes a clear narrowing of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to the claimed mitoriboscin compounds “wherein R1 is not hydrogen or a quinoline” (claims 1, 5, 9).
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).


Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 2, 6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 2, Applicant recites “[t]he mitoriboscin of claim 1, wherein the compound [of the general formula] is” (4S)-1-[(2-benzyloxy-5-tert-butyl-phenyl)methyl]-5-(4-methylpiperazin-1-yl)azepan-4-ol (or a pharmaceutically acceptable salt thereof), which fails to clearly and definitively further limit the subject matter of parent claim 1. In the generic formula of claim 1, the R1 group is bonded directly to the -NH- group, wherein the -NH- group is bonded directly to the R2 substituted phenyl. Such bonding patterns do not provide for the R1 group to form a heteroring with the nitrogen of the -NH- group, or that such 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
For the purposes of examination, claims 1, 5 and 9 will be interpreted to read on Applicant’s originally elected species recited in claims 2, 6 and 10 (in order for such claims to constitute proper dependent claims), despite the ambiguity noted above. 

Claim Rejections - 35 USC § 102 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozsvari et al. (“Mitoriboscins: Mitochondrial-Based Therapeutics Targeting Cancer Stem Cells (CSCs), Bacteria and Pathogenic Yeast”, Oncotarget, 2017, 8(40):67457-67472, Published Online July 7, 2017).

    PNG
    media_image2.png
    129
    228
    media_image2.png
    Greyscale
(Fig.4, p.67460).
Therefore, instant claim 1 is properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozsvari et al. (“Mitoriboscins: Mitochondrial-Based Therapeutics Targeting Cancer Stem Cells (CSCs), Bacteria and Pathogenic Yeast”, Oncotarget, 2017, 8(40):67457-67472, Published Online July 7, 2017) in view of Holliday et al. (“Choosing the Right Cell Line for Breast Cancer Research”, Breast Cancer Research, 2011; 13:215) and Pelicano et al. (“Glycolysis Inhibition for Anticancer Treatment”, Oncogene, 2006; 25:4633-4646).
Ozsvari et al. teaches an experimental study of the compound 24/F9 in MCF-7 breast cancer cells to determine its effect on maximal respiration and ATP production in such cells (Fig.10, p.67466). Ozsvari et al. teaches that measurements of maximal respiration and ATP production were made following 48 h of treatment of MCF-7 breast cancer cells using a concentration of 5 M of the compound (Fig.10, p.67466). Ozsvari et al. teaches that the compound 24/F9 was effective to significantly reduce ATP production and maximal respiration as compared to the control values (Fig.10, p.67466). Ozsvari et al. identifies the compound 24/F9 as having the chemical structure 
    PNG
    media_image2.png
    129
    228
    media_image2.png
    Greyscale
(Fig.4, p.67460).
Ozsvari et al. differs from the instant claims only insofar as it does not explicitly teach administration of the compound to a patient in need of treatment of cancer with a pharmaceutically acceptable carrier (claim 5). 
Holliday et al. teaches that MCF-7 breast cancer cells are the most commonly used experimental model of human breast cancer in the world, due to its exquisite hormone sensitivity through expression of the estrogen receptor, thereby making it an ideal model to study hormone response (col.2, para.1, p.1).
Pelicano et al. teaches that most cancer cells exhibit increased glycolysis and use this metabolic pathway to generate ATP as the main source of their energy supply (also known as the Warburg effect; abstract, col.2, para.1, p.4633). Pelicano et al. teaches that the increased dependence of cancer cells on the glycolytic pathway for ATP generation provides a biochemical basis for the design of therapeutic 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the 24/F9 compound of Ozsvari et al. to a breast cancer patient for treating breast cancer because Holliday et al. teaches that MCF-7 breast cancer cells - the same human breast cancer cells used in Ozsvari’s experimental study - were a commonly used experimental model for human breast cancer. The skilled artisan would have been motivated to administer Ozsvari’s compound 24/F9 to such a patient to treat cancer because Ozsvari et al. demonstrates the functionality of 24/F9 as an inhibitor of glycolysis - as evidenced by its ability to significantly reduce ATP production and maximal respiration - and Pelicano et al. teaches the effect of glycolytic inhibitors to sensitize cancer cells to anticancer drugs and further exemplifies combinations of glycolytic inhibitors with other ATP-depleting agents to increase anticancer activity. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Ozsvari’s 24/F9 compound with another anticancer drug to a patient in need of treatment of cancer as instantly claimed due to its function as a glycolytic inhibitor in a well-known model of human breast cancer, as evidenced by Ozsvari et al. and Holliday et al., and the teachings known in the art with regard to the use of glycolytic inhibitors to enhance the anticancer efficacy of chemotherapeutic drugs in the treatment of cancer, as evidenced by Pelicano et al.

As the prior art teachings to Ozsvari et al. in view of Holliday et al. and Pelicano et al. suggest the administration of the 24/F9 compound with another anticancer drug for the treatment of cancer, such teachings clearly meet Applicant’s limitation directed to the administration of the mitoriboscin compound with a pharmaceutically acceptable carrier, absent a specific or limiting definition of the term “carrier” as used in the instant claims.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Applicant should note that Ozsvari et al. was published July 7, 2017, more than one year prior to the effective filing date of claim 5, which is October 31, 2019. Accordingly, the publication to Ozsvari et al. applies under subsection (a)(1) of AIA  35 U.S.C. §102 and, therefore, cannot be overcome by Applicant’s previously submitted declaration of attribution under 37 C.F.R. §1.130 filed October 18, 2021.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ozsvari et al. (“Mitoriboscins: Mitochondrial-Based Therapeutics Targeting Cancer Stem Cells (CSCs), Bacteria and Pathogenic Yeast”, Oncotarget, 2017, 8(40):67457-67472, Published Online July 7, 2017) in view of Gellatly et al. (“Pseudomonas aeruginosa: New Insights Into Pathogenesis and Host Defenses”, Pathogens and Disease, 2013; 67:159-173).
Ozsvari et al. teaches an experimental study of the compound 24/F9 for its antimicrobial activity against two gram-positive bacterial strains (S. aureus, S. pyogenes), three gram-negative bacterial strains (E. coli, P. aeruginosa, K. pneumoniae) and the pathogenic yeast strain C. albicans as compared to commercial drugs using the Kirby-Bauer method (col.2, para.2-3, p.67463). Ozsvari et al. teaches that all five bacterial strains were sensitive to 24/F9 treatment (Tables 1-2, p.67463-67464; col.1, para.1, p.67465). Ozsvari et al. teaches that the compounds (24/D4, 24/F9 and 23/G4) were prepared for the experimental study by dissolving the compound in dimethyl sulfoxide (DMSO) (col.1, para.3, p.67469). 
    PNG
    media_image2.png
    129
    228
    media_image2.png
    Greyscale
(Fig.4, p.67460). 
Ozsvari et al. differs from the instant claims only insofar as it does not explicitly teach administration of the compound to a patient in need of treatment of a microbial infection (claim 9). 
Gellatly et al. teaches that Pseudomonas aeruginosa is one of the most common pathogens that causes respiratory infections in hospitalized patients (col.2, para.1, p.159).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the 24/F9 compound of Ozsvari et al. to a patient in need of treatment of a microbial infection because Ozsvari et al. teaches that 24/F9 exhibited effective antimicrobial activity against five bacterial strains, including P. aeruginosa. The skilled artisan would have been motivated to administer the 24/F9 compound of Ozsvari et al. to a patient in need of treatment of a microbial infection because Ozsvari et al. experimentally demonstrates that P. aeruginosa was particularly sensitive to 24/F9 treatment using a well-known and accepted experimental model for testing antimicrobial activity, and Gellatly et al. teaches that P. aeruginosa infections were commonly acquired in hospitalized patients. The skilled artisan, therefore, would have reasonably expected that the administration of such compound to a patient with P. aeruginosa infection would have treated such infection, in light of the clear sensitivity of this gram-negative bacteria to treatment with 24/F9, as documented by Ozsvari et al. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Ozsvari’s 24/F9 compound to a patient in need of treatment for a microbial infection, such as P. aeruginosa, given the occurrence of P. aeruginosa infection in hospitalized human patients and the antimicrobial efficacy of 24/F9 against such bacterial strain, as evidenced by Ozsvari et al. and Gellatly et al.
In claim 9, Applicant requires the administration of the mitoriboscin compound and a pharmaceutically acceptable carrier. 

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Applicant should note that Ozsvari et al. was published July 7, 2017, more than one year prior to the effective filing date of claim 9, which is October 31, 2019. Accordingly, the publication to Ozsvari et al. applies under subsection (a)(1) of AIA  35 U.S.C. §102 and, therefore, cannot be overcome by Applicant’s previously submitted declaration of attribution under 37 C.F.R. §1.130 filed October 18, 2021.

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections, stating that the proffered claim amendments are sufficient to obviate the rejections of record (Remarks, p.7-9). 
Applicant’s claim amendments entered with the Request for Continued Examination filed February 11, 2022 have been fully and carefully considered, and the previously applied grounds for rejection are withdrawn as indicated above. However, upon further reconsideration of the claimed subject matter in view of the proffered claim amendments, new grounds for rejection are necessitated and are set forth infra.
For these reasons supra, rejection of claims 1-2, 5-6 and 9-10 is proper. 

Conclusion
Rejection of claims 1-2, 5-6 and 9-10 is proper.
Claims 3-4, 7-8 and 11-12 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for 
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 22, 2022